DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The amendment to Claims 1, 2, 5, 6, 7, and 10 and to withdrawn Claims 4 and 9 as well as the introduction of new Claims 11-16 is acknowledged. 
The amendment to Claim 7 overcomes the claim objection.

Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive. 
The applicant has not addressed the grammatical and idiomatic issues in the claims, therefore the 112(b) rejection is maintained.

Regarding the rejection based on Watanabe:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., separate calibration ad diagnosis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, the applicant appears to argue that Watanabe contains additional limitations. The claims as currently written, only specify specific steps performed by a processor and do not exclude the presence of additional steps. The applicant seems to be focused on these additional (optional steps) although all the limitations are already met. The rejection is maintained.

The arguments regarding the dependent claims patentability is only based on the patentability of the independent claims, and is therefore moot.

Regarding the rejection based on Matsumoto:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., execute inspection and the inspection result are output together with an output of normal spectrophotometry) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, as specified in the original rejection, cited [0010] specifies that if there is an item that requires validation after the set period, it is only displayed to perform validation of that item, but a function to automatically execute validation is added, and the figure The display of the validation result as shown in 3(a) may be automatically performed. Therefore, the claimed limitations are met. The rejection is maintained.

The arguments regarding the dependent claims patentability is only based on the patentability of the independent claims, and is therefore moot.


Election/Restrictions
New Claims 11-16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The office action mailed on 8/18/2020 required a restriction/election of one of Groups I, II, and III, and Group II, claim 5 was elected in the reply filed on 10/12/2020 without traverse. The examined claims were Claims 1, 2, and 5-7.
The applicant has received an action on the merits on Group Ib in the non-final rejection mailed on 2/12/2021 and the restriction/election requirement was made FINAL. New Claims 11-16 include features not originally presented for examination and 
Group IV, Claims 11, 13, and 15, drawn to a measurement data management system, a measurement data management method of using the same, and an optical characteristic measurement device for measuring optical characteristics of an object of measurement as generally set forth in Claims 1, 6, and 7, including the special technical feature of specifics of the prescribed items.
Group V, Claims 12, 14, and 16, drawn to a measurement data management system, a measurement data management method of using the same, and an optical characteristic measurement device for measuring optical characteristics of an object of measurement as generally set forth in Claims 1, 6, and 7, including the special technical feature of specifics of the prescribed optical characteristics.

Therefore, Claims 11-16 are being directed to a non-elected group.
Since applicant has received an action on the merits for the originally elected invention, Claims 11-16 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation “a status of an optical characteristic measurement device regarding prescribed items” on lines 4-5. It is unclear what this “status” represents. Further, the claim is written in such extremely vague terms, that it is impossible to follow the actual claim limitations and sought protection. Clarification/correction is required.
Claim 6 recites the limitation “a status of an optical characteristic measurement device regarding prescribed items” on line 3. It is unclear what this “status” represents. Further, the claim is written in such extremely vague terms, that it is impossible to follow the actual claim limitations and sought protection. Clarification/correction is required.
Claim 7 recites the limitation “a status of an optical characteristic measurement device regarding prescribed items” on lines 4-5. It is unclear what this “status” represents. Further, the claim is written in such extremely vague terms, that it is impossible to follow the actual claim limitations and sought protection. Clarification/correction is required.

Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 1, thereby containing all the limitations of the claims on which they depend.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Watanabe (US 2006/0109458 A1).
Regarding Independent Claims 1 and 7, Watanabe discloses a measurement data management system and/or an optical characteristic measurement device for measuring optical characteristics of an object of measurement (Figs 1, 2, and 6; [0105]-[0106] the device is for colorimetry or gloss measurements) comprising:
a hardware processor (Fig 2; [0060]) that:
stores diagnosis information obtained by examining a status of an optical characteristic measurement device regarding prescribed items (Fig 6 step 12; [0100]; the calibration mode (interpreted as diagnosis) is started by pressing a button, therefore the calibration mode is stored in advance; note that the “calibration mode” includes setting information for diagnosis);
stores measurement data obtained by measuring prescribed optical characteristics of an/the object of measurement by using the optical characteristic measurement device in association with the diagnosis information (Fig 6, steps 13-17); and
outputs the diagnosis information which has been associated with the measurement data and stored in the hardware processor when outputting the measurement data stored in the hardware processor (Fig 6, step 18; [0102]; here the setting information at the time of use is “measurement mode”. [0102] specifies that the 
Regarding Claim 2, Watanabe discloses the measurement data management system according to claim 1, wherein the hardware processor 
stores the diagnosis information obtained by examining the status of the optical characteristic measurement device at different timings (Fig 6, steps 13-16), and
outputs the latest diagnosis information (Fig 6 step 17).
Regarding Claim 5, Watanabe discloses the measurement data management system according to claim 2, further comprising
a second input part (implicit/arbitrary), wherein
when the second input part is operated and an instruction to output the diagnosis information is input, the hardware processor outputs the diagnosis information stored in the hardware processor ([0118]).

Regarding Independent Claim 6, Watanabe discloses a measurement data management method (Fig 6; [0105]-[0106] by means of the device of Figs 1, 2) comprising:
making a hardware processor (Fig 2; [0060]) store diagnosis information obtained by examining a status of an optical characteristic measurement device regarding prescribed items (Fig 6 step 12; [0100]; the calibration mode (interpreted as diagnosis) is started by pressing a button, therefore the calibration mode is stored in advance; note that the “calibration mode” includes setting information for diagnosis);

outputting the diagnosis information which has been associated with the measurement data and stored in the hardware processor when outputting the measurement data stored in the hardware processor (Fig 6, step 18; [0102]; here the setting information at the time of use is “measurement mode”. [0102] specifies that the device automatically switch back to the previous measurement mode therefore, the settings of the device for the measurement mode are stored in advance).

Claim 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matsumoto (JP 2002-228557 A, provided by applicant, see machine translation).
Regarding Independent Claims 1 and 7, Matsumoto discloses a measurement data management system and/or an optical characteristic measurement device for measuring optical characteristics of an object of measurement ([0002], [0005], [0007], [0010], Figs 1-4) comprising:
a hardware processor (data processing unit 12, [0009]) that:
stores diagnosis information obtained by examining a status of an optical characteristic measurement device regarding prescribed items ([0002], [0005], [0007], [0010]);

outputs the diagnosis information which has been associated with the measurement data and stored in the hardware processor when outputting the measurement data stored in the hardware processor ([0003], [0010]).
Regarding Claim 2, Matsumoto discloses the measurement data management system according to claim 1, wherein the hardware processor 
stores the diagnosis information obtained by examining the status of the optical characteristic measurement device at different timings (recording history, [0009]), and
outputs the latest diagnosis information (last validation [0009]).
Regarding Claim 5, Matsumoto discloses the measurement data management system according to claim 2, further comprising
a second input part (implicit/arbitrary), wherein
when the second input part is operated and an instruction to output the diagnosis information is input, the hardware processor outputs the diagnosis information stored in the hardware processor (validation such as drift, noise measurement, wavelength calibration, and photometric accuracy measurement is performed, [0002]).

Regarding Independent Claim 6, Matsumoto discloses a measurement data management method ([0002], [0005], [0007], [0010], by means of the device of Figs 1-4) comprising:

making the hardware processor store measurement data obtained by measuring prescribed optical characteristics of an object of measurement by using the optical characteristic measurement device in association with the diagnosis information ([0007], [0008], [0009], [0010]); and
outputting the diagnosis information which has been associated with the measurement data and stored in the hardware processor when outputting the measurement data stored in the hardware processor ([0003], [0010]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5-7  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/339296 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,006,690 B1 discloses the use of a CPU for measurement and management of optical characteristics.
20190041262 teaches calibrating a diagnostic instrument.
20130107260 teaches having a calibration mode and reference light settings stored.
20110235034 teaches initial setting operations stored in memory.
20050007600 teaches calibration and operation under different conditions using different settings.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877